               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

EDDIE EARL PHILLIPS                                                 PETITIONER

v.                                   CIVIL ACTION NO. 1:19-CV-243-LG-RHW

JOE ERRINGTON                                                      RESPONDENT

                              FINAL JUDGMENT

      This matter is before the Court on submission of the Report and

Recommendation of United States Magistrate Judge Robert H. Walker entered in

this cause on November 21, 2019.   The Court, having adopted said report and

Recommendation as the finding of this Court by Order entered this date, finds that

this matter should be dismissed as untimely.        Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 28th day of January, 2020.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
